Title: Cabinet Opinion on a Letter to the King of Prussia, 14 January 1794
From: Cabinet
To: Washington, George


          
            [Philadelphia, 14 Jan. 1794]
          
          At a meeting of the heads of departments at the President’s, on the fourteenth day of
            January 1794.
          It was propounded by the President, whether in consideration of the eminent services of
            M. de la Fayette, to the U.S. and his present sufferings, it be not adviseable for the
            President, in a private, and unofficial
            character, to address to the King of Prussia a letter, requesting his release on parole,
            founded on motives of personal friendship only. The opinion is, that such a letter is
            proper to be written.
          
            H. Knox
            Alexandr Hamilton
            Edm: Randolph
          
        